
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1280
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 3, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To modify a land grant patent issued by the
		  Secretary of the Interior.
	
	
		1.Amendments to land grant
			 patent issued by Secretary of the InteriorPatent Number 61–2000–0007, issued by the
			 Secretary of the Interior to the Great Lakes Shipwreck Historical Society,
			 Chippewa County, Michigan, pursuant to section 5505 of division A of the
			 Omnibus Consolidated Appropriations Act, 1997 (Public Law
			 104–208; 110 Stat. 3009–516) is amended in paragraph 6, under
			 the heading subject also to the
			 following conditions by striking Whitefish
			 Point Comprehensive Plan of October 1992, or a gift shop and inserting
			 Human Use/Natural Resource Plan for Whitefish Point, dated December
			 2002, permitted as the intent of Congress.
		
	
		
			Passed the House of
			 Representatives June 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
